 In theMatter of I. MILLER & SONS,INC.andBOOT & SHOE WORKERSUNION, A. F. OF L.Case No. R-1372SUPPLEMENTAL DECISIONANDORDERAugust 3,_ 1939On July 18, 1939, the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Election 1in the above-entitled proceeding, the election to be conducted withintwenty (20) days from the date of the Direction, under the directionand supervision of the Regional Director for the Second Region(New York City), among employees of I. Miller & Sons, Inc., LongIsland City, New York, to determine whether they desired to berepresented by Boot & Shoe Workers Union, Local Union No. 654,affiliated with the American Federation of Labor, or by UnitedShoe Workers 'of America, Joint Council No. 13, affiliated with theCommittee for Industrial Organization, or by neither.Boot & Shoe Workers-Union, - A., F. of 'L:, the 'organization filingthe petition for investigation and certification of representatives, hasadvised the Board that it does not desire to participate in the elec-tion.United Shoe Workers of America, Joint Council No. 13, C. I. 0.,the only other organization involved, also advised the Board thatitdoes not desire to participate in the election and has requestedthat the election be not held.Under these circumstances, the Direction of Election will be va-cated and the petition for investigation and certification of repre-sentatives of employees of I. Miller & Sons, Inc., filed by Boot & ShoeWorkers Union, A. F. of L., will be dismissed.113N.L. R. B. 691.14 N. L.R. B., No. 10.179 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERBy virtue of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Section 8, of NationalLabor. Relations Board Rules and Regulations-Series 2, it is orderedthat the Direction of Election hereinbefore issued be, and it hereby is,vacated; and that the petition for investigation and certification.hereinbefore filed be, and it hereby is, dismissed.